Exhibit 10.1

STOCK PURCHASE AGREEMENT

by and between

METALICO, INC.

“Buyer”

and

THE STOCKHOLDERS OF
TOTALCAT GROUP, INC.

“Stockholders”

June 25, 2007





1





STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of June 25,
2007, by and between METALICO, INC., a Delaware corporation (“Buyer”), and the
stockholders signatory hereto (collectively, “Stockholders” and each
individually a “Stockholder”) of TOTALCAT GROUP, INC., a Delaware corporation
(the “Company”; collectively, with Buyer and Stockholders, the “Parties” and
each individually a “Party”).

RECITALS

This Agreement contemplates a transaction in which Buyer shall purchase 82.5% of
the issued and outstanding stock of the Company (the “Company Stock”) in return
for cash and other consideration set forth herein.

STATEMENT OF AGREEMENT

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

1. DEFINITIONS

“Accounts Receivable” has the meaning set forth in §3.10 below.

“Act” has the meaning set forth in §5.1 below.

“Advanced Nano” means Advanced Nano-Catalyst Materials, LLC, a Delaware limited
liability company jointly owned by Nanostellar (which holds 51% of the company’s
membership interests) and Hypercat Coating (which holds 49% of the company’s
equity).

“Adverse Consequences” means all costs incurred in the defense or prosecution of
all claims, Proceedings, charges, and demands, and all damages associated with
all Orders, penalties, fines, costs, amounts paid in settlement, obligations,
Taxes, liens, losses, expenses, and fees, including court costs and reasonable
attorneys’ fees and expenses.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

“Appreciated Price” means the average daily closing price for Buyer’s common
stock on the American Stock Exchange for the twenty (20) consecutive Trading
Days ending on the day before the second anniversary of the Closing Date.

“Arbitration Referral Period” has the meaning set forth in §9.6 below.

“Assets” means all right, title, and interest in and to all of the assets of and
used in the Business, including without limitation, all assets set forth in
Schedule A attached hereto and all tangible and intangible real and personal
property of the Company and its Subsidiaries (such as, without limitation,
Business Equipment, inventory, inventories of materials and supplies, computers,
real property and leaseholds, together with buildings and improvements thereon,
manufactured furniture, automobiles, trucks, tractors, trailers, containers,
wagons, spare parts, leases, subleases and rights thereunder, Marks and other
intellectual property owned or licensed by or on behalf of the Company,
agreements, contracts and contract rights, securities, equity interests
(including, without limitation, all interests in Advanced Nano), cash, accounts
receivable, accounts, deposit accounts maintained by or on behalf of the
Company, notes, and other receivables, claims, deposits, prepayments, refunds,
causes of action, rights of recovery, rights of set off and rights of
recoupment, Governmental Authorizations, variances and similar rights obtained
from Governmental Bodies, customer lists, customer accounts, books, records,
ledgers, files, documents, correspondence and lists).

“Assumed Debt” means an amount not exceeding $3,000,000 consisting of (i) the
amount of the liabilities set forth on the Interim Financial Statements and
(ii) any additional drawdowns on the Company’s line of credit with Northfork
Bank. For purposes of this definition, the Company’s liabilities or debts shall
mean any and all loans, notes, mortgages, capital leases and operating leases,
and will not mean any trade accounts payable or accrued expenses.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Benefit Arrangement” has the meaning set forth in §3.16(i) below.

“Business” means all of the Company’s operating divisions and businesses as
constituted as of the date of this Agreement, including without limitation the
businesses and operations of Hypercat Coating, Federal AutoCat, Recycalytics,
and Hypercat DMG.

“Business Equipment” means all machinery, equipment, vehicles, tools, supplies,
and other similar tangible personal property used or maintained by the Company
or its Subsidiaries in the operation of the Business.

“Business Records” has the meaning set forth in §9.1 below.

“Buyer” has the meaning set forth in the preface above.

“Buyer’s Advisors” has the meaning set forth in §7.1 below.

“Buyer’s Release” has the meaning set forth in §2.6(b)(ii) below.

“Call Notice” has the meaning set forth in §2.3(a) below.

“Call Price” has the meaning set forth in §2.3(a) below.

“Cash Component” has the meaning set forth in §2.4(a) below.

“Closing” has the meaning set forth in §2.5 below.

“Closing Date” has the meaning set forth in §2.5 below.

“Code” means the Internal Revenue Code of 1986 as amended or any successor law
and any regulation issued by the Internal Revenue Service pursuant to the
Internal Revenue Code of 1986 or any successor law.

“Collection Actions A/R” has the meaning set forth in §3.10 below.

“Company Stock” has the meaning set forth in the recitals above.

“Confidential Information” means any and all information concerning the business
and affairs of Buyer or the Company that is not generally available to the
public, including, without limitations:

(a) trade secrets concerning the business and affairs of Buyer or the Company,
product specifications, data, know how, formulae, compositions, processes,
designs, sketches, photographs, graphs, drawings, samples, inventions and ideas,
past, current, and planned research and development, current and planned
manufacturing or distribution methods and processes, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including object code and source code), computer
software and database technologies, systems, structures, and architectures (and
related formulae, compositions, processes, improvements, devices, know how,
inventions, discoveries, concepts, ideas, designs, methods and information), and
any other information, however documented, that is a trade secret within the
meaning of the laws of the State of New Jersey; and

(b) information concerning the business and affairs of Buyer or the Company
(which includes historical financial statements, financial projections and
budgets, historical and projected sales, capital spending budgets and plans, the
names and backgrounds of key personnel, personnel training and techniques and
materials), however documented; and

(c) notes, analysis, compilations, studies, summaries, and other material
prepared by or for Buyer or the Company containing or based, in whole or in
part, on any information included in the foregoing;

provided that “Confidential Information” shall not include such portions thereof
which (i) are or become available to the public through no fault or action by
the receiving Party or its representatives or (ii) are or hereafter become
available to the receiving Party on a non-confidential basis from a source other
than the disclosing Party or the disclosing Party’s representatives, which
source, to the best of the receiving Party’s knowledge, is not prohibited from
disclosing such information to the receiving Party by a contractual, legal or
fiduciary obligation to the disclosing Party.

“Consulting Agreement” has the meaning set forth in §2.4(a) below.

“Disclosure Schedule” has the meaning set forth in §3 below.

“Eligible Loss” has the meaning set forth in §6.8 below.

“Employment Agreements” has the meaning set forth in §2.4(b) below.

“Employment Laws” has the meaning set forth in §3.23(a) below.

“Encumbrance” means any charge, claim, community property interest, condition,
encumbrance, equitable interest, mortgage, lien, option, pledge, security
interest, right of first refusal, or restriction of any kind, including any
restriction on use, voting, transfer, receipt of income, or exercise of any
other attribute of ownership.

“Enforceability Exceptions” means exceptions to enforceability as may be imposed
by applicable bankruptcy, insolvency or other similar laws from time to time in
effect which affect the enforcement of creditors’ rights and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwaters, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environmental
medium or natural resource.

“Environmental Claim” has the meaning set forth in §6.5(a) below.

“Environmental, Health, and Safety Liabilities” means any cost, damages,
expense, liability, obligation or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and related to the
Assets or the Business.

“Environmental Laws” or “Environmental Law” means any and all Legal Requirements
relating to Hazardous Activities, Hazardous Materials, pollution, or protection
or remediation of the Environment, including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, 42 U.S.C. § 9601 et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control
Act, as amended, 33 U.S.C. § 1251 et seq.; the Oil Pollution Control Act of
1990, as amended, 33 U.S.C. § 2701 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. § 2601 et seq.; the Clean Air Act, as amended, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, as amended, 42 U.S.C. § 300f et seq.;
the Emergency Planning and Community Right to Know Act, as amended, 42 U.S.C. §
11001 et seq.; and all comparable state and local laws; and any common law that
imposes liability or obligations for injuries or damages due to, or threatened
as a result of, the presence of or exposure to any Hazardous Material, but
excluding Occupational Safety and Health Laws.

“Environmental Warranty” means a representation or warranty set forth in
Section 3.20, but only as it shall relate to any Environmental Law, and shall
not include any representation or warranty with respect to any other safety or
health law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and regulations and rules issued pursuant to that act or
any successor law.

“Facility” means the Newark Facility or the Pennsylvania Facility, as
appropriate, and “Facilities” means, collectively, the Newark Facility and the
Pennsylvania Facility.

“Federal AutoCat” means Federal AutoCat Recycling, LLC, a New Jersey limited
liability company and wholly-owned subsidiary of the Company.

“Financial Statements” has the meaning set forth in §3.5 below.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Governmental Authorization” means any authorization, permit, license, lease,
franchise, certificate, qualification, easement, right of way or other right
and/or approval obtained or obtainable from a Governmental Body which is
necessary or advisable for the operation of the Business as presently conducted
and as proposed to be conducted.

“Governmental Body” means any nation or government, any federal, state, local,
or other political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, and any federal, state, local, or other governmental or
administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitrator, arbitration panel,
commission, or other similar dispute-resolving panel or body.

“Guaranty Release Documents” has the meaning set forth in §2.6(a)(vi) below.

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment, or use (including any withdrawal or other
use of groundwater) of Hazardous Materials in, on, under, about, or from the
Facilities or any part thereof into the Environment, and any other act,
business, operation, or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm to persons or property on or off the
Facilities, or that may affect the value of the Facilities or the Assets.

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos containing materials.

“Hypercat Coating” means Hypercat Coating Limited Liability Company (d/b/a
HyperCat™ Advanced Catalyst Products), a New Jersey limited liability company
and wholly-owned subsidiary of the Company.

“Hypercat DMG” means Hypercat DMG, L.L.C., a New Jersey limited liability
company and wholly-owned subsidiary of the Company.

“Indebtedness”, as applied to any Person, means all obligations of that Person
to repay or pay both current and long-term liabilities owed to another Person,
including all items (except items of capital stock, capital surplus, general
contingency reserves, deferred income taxes, retained earnings and amounts
attributable to minority interest, if any) which in accordance with the tax
method of accounting adopted by such Person would be included in determining
total liabilities as shown on the liability side of a balance sheet of that
Person as of the date Indebtedness is to be determined, including obligations of
that Person properly treated as capital lease obligations or their equivalent
under GAAP.

“Indemnified Party” has the meaning set forth in §6.4(a) below.

“Indemnifying Party” has the meaning set forth in §6.4(a) below.

“Insurance” has the meaning set forth in §3.21(a) below.

“Interim Balance Sheet” means the balance sheet contained within the Interim
Financial Statements.

“Interim Financial Statements” has the meaning set forth in §3.5 below.

“Interim Fiscal Month End” has the meaning set forth in §3.5 below.

“Inventory Date” has the meaning set forth in §2.2(c) below.

“Key Employees” means each Key Person other than Andrew Fradkin and Walter
Greenblatt.

“Key Person” has the meaning set forth in §2.2(b) below.

“Key Person Fund” has the meaning set forth in §2.2(b) below.

“Knowledge” means (a) with respect to any Stockholder, the actual knowledge of
such Stockholder; (b) with respect to the Company, the actual knowledge of any
director or officer of the Company; and (c) with respect to Buyer, the actual
knowledge of any executive officer of Buyer.

“Legal Requirement” means any federal, state, local, municipal, foreign or other
constitution, law, ordinance, principle of common law, code, regulation, statute
or treaty, or requirement under any Order, Governmental Authorization, or other
document issued by or entered into with any Governmental Body.

“Liability” means any liability (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, and/or due or to become due), including any liability for Taxes.

“Marks” has the meaning set forth in §3.24 below.

“Material Adverse Effect” means an effect (or circumstance involving a
prospective effect) on the business, operations, assets, liabilities, results of
operations, cash flows, condition (financial or otherwise) or prospects of the
Business, taken as a whole, which is materially adverse to the Business.

“Net Working Capital” means, as of any date of determination, (i) the sum of
Accounts Receivable net of uncollectibles, inventory at cost, and cash and cash
equivalents, minus (ii) the sum of accounts payable and accrued expenses
(expressly including any accrued expense for new converter cutting equipment but
excluding any accruals in respect of the Severance Fee), if any.

“Net Worth” means net worth as determined in accordance with GAAP.

“Newark Facility” means those premises at 2-20 E. Peddie Street, Newark, New
Jersey, leased by Federal AutoCat and used in the Business.

“Newark Landlord” means 1448 McCarthur Highway, LLC.

“Non-Competition Agreement” has the meaning set forth in §2.4(a) below.

“Occupational Safety and Health Law” means any Legal Requirement primarily
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards, including the federal Occupational
Safety and Health Act, as amended, and any program, whether governmental or
private (such as those promulgated or sponsored by industry associations and
insurance companies), designed to provide safe and healthful working conditions.

“Order” means an order, injunction, judgment, decree, ruling, or charge of any
Governmental Body that is binding on the Company.

“Ordinary Course of Business” means the ordinary course of business of the
Company consistent with past custom and practice.

“Part” means a part or section of the Disclosure Schedule.

“Party” and “Parties” have the meanings set forth in the preface above.

“Pennsylvania Facility” means those premises at 901 South Bolmar Street, West
Goshen, Pennsylvania, leased by Hypercat Coating and used in the Business.

“Pennsylvania Landlord” means South Bolmar Street Associates, L.P.

“Pension Plan” has the meaning set forth in §3.16(i) below.

“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Body.

“Proprietary Rights Agreement” has the meaning set forth in §3.22(b) below.

“Purchase Price” has the meaning set forth in §2.2(a) below.

“Put Notice” has the meaning set forth in §2.3(b) below.

“Put Price” has the meaning set forth in §2.3(b) below.

“Plan” has the meaning set forth in §3.22(a) below.

“Recycalytics” means the trade name used by Federal AutoCat for its metal
substrate and industrial catalyst device recycling activities.

“Related Person” means with respect to a particular individual:

(a) each other member of such individual’s Family (as hereinafter defined);

(b) any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family (as defined below);

(c) any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest (as defined below);
and

(d) any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).

With respect to a specified Person other than an individual:

(a) any Affiliate of such specified Person;

(b) any Person that holds a Material Interest in such specified Person;

(c) each Person that serves as a director, officer, partner, executor, or
trustee of such specified Person (or in a similar capacity);

(d) any Person in which such specified Person holds a Material Interest;

(e) any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and

(f) any Related Person of any individual described in clause (b) or (c).

For purposes of this definition, (a) the “Family” of an individual includes
(i) the individual, (ii) the individual’s spouse and former spouses, (iii) the
parents, grandparents, children and/or grandchildren (whether biological or by
means of adoption or other law) of the individual, and (iv) any other natural
person who resides with such individual and (b) “Material Interest” means direct
or indirect beneficial ownership (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of voting securities or other voting interests
representing at least 5% of the outstanding voting power of a Person or equity
securities or other equity interests representing at least 10% of the
outstanding equity securities or equity interests in a Person.

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

“Remaining Stock” means the 17.5% of Company Stock not being purchased by Buyer
on the Closing Date.

“Remainder Valuation” means Five Million Seven Hundred Sixty-Nine Dollars
($5,769,000).

“Remedial Plan” has the meaning set forth in §6.5(c) below.

“Required Net Working Capital” means Net Working Capital totaling Three Million
Five Hundred Fifty-Five Thousand Dollars ($3,555,000).

“Required Net Worth” means Net Worth totaling Three Million Five Hundred
Thousand Dollars ($3,500,000).

“Severance Fee” has the meaning set forth in the Third Amendment to Employment
Agreement.

“Share Price” means the average daily closing price for shares of Buyer’s common
stock on the American Stock Exchange for the twenty (20) consecutive Trading
Days ending June 29, 2007.

“Stockholder” and “Stockholders” have the meanings set forth in the preface
above.

“Stockholder Representative” has the meaning set forth in §10.14(a) below.

“Stockholder’s Release” has the meaning set forth in §2.6(a)(ii) below.

“Subsidiary” means any corporation, limited liability company or other business
entity with respect to which a specified Person (or a Subsidiary thereof) owns a
majority of the securities or equity interests or has the power to vote or
direct the voting of sufficient securities to elect a majority of the board of
directors, board of managers, or members of a comparable governing body.

“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.

“Third Amendment to Employment Agreement” has the meaning set forth in §2.4(a))
below.

“Trading Day” means a day on which stocks are traded on the American Stock
Exchange.

“Transaction Stock” means 82.5% of the issued and outstanding Company Stock as
of the date of this Agreement.

“Welfare Plan” has the meaning set forth in §3.16(a) below.

“Year-End Balance Sheet” means the balance sheet contained within the Year-End
Financial Statements.

“Year-End Financial Statements” has the meaning set forth in §3.5 below.

2. BASIC TRANSACTION

2.1 Purchase and Sale of Stock. On and subject to the terms and conditions of
this Agreement, at the Closing Buyer agrees to purchase from Stockholders, and
Stockholders agree to sell, assign, transfer, convey, and deliver to Buyer, all
of the Transaction Stock for the consideration specified below in this §2.

2.2 Purchase Price of Stock. In exchange for the Transaction Stock and other
consideration provided by Stockholders hereunder:

(a) At the Closing, Buyer shall pay to Stockholders the sum of Thirty Million
Dollars ($30,000,000) as adjusted pursuant to §2.2(d) below (as so adjusted the
“Cash Component” and, together with the amounts deposited in the Key Person
Fund, the “Purchase Price”) by bank wire transfer of immediately available funds
to an account designated by Stockholders prior to the Closing Date.

(b) Buyer shall establish a fund (the “Key Person Fund”) in the aggregate amount
of One Million Five Hundred Fifty-Five Thousand Six Hundred Sixty Five Dollars
($1,555,665) to be funded at a rate of approximately $500,000 each year for the
first three years after the Closing and to be distributed in installments on the
Closing Date and thereafter semi-annually to the individuals (the “Key Persons”)
and in the amounts allocated and installments set forth in Schedule 2.2(b)
attached hereto, subject to §2.4(b) below.

(c) The unadjusted Cash Component as stated in §2.2(a) above includes and
assumes the retention by the Company and transfer to Buyer of the Required Net
Working Capital, determined as of June 30, 2007 (the “Inventory Date”). The
Parties shall use commercially reasonable efforts in good faith to establish
prior to the Inventory Date a mutually satisfactory method for estimating,
counting, and valuing inventory subject to the contemplated purchase by Buyer,
established by reference to the actual cost of purchases, so as to permit a
final determination of the inventory value to be made on the Inventory Date in
order to make satisfactory determinations of Net Working Capital and Net Worth.
In the event the Company’s actual Net Working Capital exceeds the Required Net
Working Capital on the Inventory Date, the Cash Component (and therefore the
Purchase Price) shall be increased in the amount of such excess, and in the
event the Company’s actual Net Working Capital is less than the Required Net
Working Capital on the Inventory Date, the Cash Component (and therefore the
Purchase Price) shall be reduced in the amount of such deficit. Neither the
Stockholders nor the Company shall take any actions out of the ordinary course
of business from the Inventory Date to the Closing Date that would have an
effect on the Company’s Net Working Capital or Net Worth during such period.

2.3 Remainder Stock.

(a) Buyer shall have the right to acquire from Stockholders all (but not less
than all) of the Remaining Stock by delivering written notice thereof (a “Call
Notice”) at any time during a period of thirty days commencing on the second
anniversary of the Closing Date for aggregate consideration (the “Call Price”)
equal to the sum of:

(i) the Remainder Valuation plus

(ii) a percentage of the Remainder Valuation equal to 36% of the appreciation,
if any, in the per-share price of Metalico stock (A) from the Share Price (B) to
the Appreciated Price.

By way of example, assume that the Share Price is $6.00 and the Appreciated
Price is $8.00. The Call Price would be $6,460,703, being the sum of (i)
$5,769,000 (the Remainder Valuation) plus (ii) 11.99% (being the percentage of
the Remainder Valuation equal to 36% of the 33% appreciation ($8-$6=$2) in the
per-share price) of $5,769,000.

Upon their receipt of a Call Notice, Stockholders shall have ten (10) days to
deliver a Put Notice as provided in §2.3(b) below. Notwithstanding anything to
the contrary set forth herein, (i) if Buyer has received a Put Notice before it
has delivered a Call Notice, Buyer’s right to acquire the Remaining Stock under
this §2.3(a) shall immediately terminate and the Remaining Stock shall be
transferred in accordance with such Put Notice and §2.3(b) below; and
(ii) Stockholders’ delivery of a Put Notice either before receipt of a Call
Notice or within such ten-day period shall supersede and cancel any exercise of
Buyer’s right to acquire the Remaining Stock under this section. Failure by
Stockholders to deliver a Put Notice either before receipt of a Call Notice or
within such ten-day period after receipt of a Call Notice shall be deemed an
irrevocable acceptance of Buyer’s call hereunder and shall terminate
Stockholders’ right to put the Remaining Stock to Buyer under §2.3(b). Buyer
shall pay the Call Price by bank wire transfer of immediately available funds to
an account designated by Stockholders within fifteen (15) business days after
the expiration of such ten-day period.

(b) Stockholders shall have the right to put to Buyer all (but not less than
all) of the Remaining Stock by delivering written notice thereof (a “Put
Notice”) at any time during a period of thirty days commencing on the second
anniversary of the Closing Date for aggregate consideration (the “Put Price”)
equal to the greater of:

         
(i)
(ii)
  $6,750,000, and
The sum of
(A)  

the Remainder Valuation plus

(B) a percentage of the Remainder Valuation equal to 35% of the appreciation, if
any, in the per-share price of Metalico common stock (i) from the Share Price
(ii) to the Appreciated Price.

By way of example, assume that the Share Price is $6.00 and the Appreciated
Price is $10.00. The Put Price would be $7,114,908, being the sum of (i)
$5,769,000 (the Remainder Valuation) plus (ii) 23.33% (being the percentage of
the Remainder Valuation equal to 35% of the 66% appreciation ($10-$6=$4) in the
per-share price) of $5,769,000.

Buyer shall pay the Put Price by bank wire transfer of immediately available
funds to an account designated by Stockholders within fifteen (15) days after
its receipt of a Put Notice.

2.4 Non-Competition, Consulting and Employment Agreements.

(a) At the Closing, Robert Graifman shall execute a third amendment to his
employment agreement (the “Third Amendment to Employment Agreement”) and enter
into a non-competition agreement with Buyer (the “Graifman Non-Competition
Agreement”), and shall be offered a position as a consultant to the Company for
such period commencing on the Closing Date and under such terms as shall be
mutually agreed upon between Buyer and Mr. Graifman as set forth in a consulting
agreement (the “Consulting Agreement”).

(b) Each individual Key Employee’s right to receive his or her allocated
installments of the Key Person Fund shall be subject to such Key Employee’s
continued employment with the Company as of the payment date for each
installment, provided that termination of a Key Employee by Buyer for any reason
other than for cause shall not affect such Key Employee’s right to receive all
of his or her remaining allocated installments after such termination. It is
expressly acknowledged and agreed that not all Key Persons entitled to
distributions from the Key Person Fund shall or desire to be retained as Key
Employees and that the provisions of this section regarding termination of
payments in connection with termination of employment are applicable only to
those Key Persons who are also Key Employees.

2.5 The Closing. Subject to the fulfillment of the conditions to Closing set
forth herein, the closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of of Goldman and Kramer, 101
Eisenhower Parkway, Roseland, New Jersey 07068, on or before July 10, 2007
commencing at 10:00 a.m. local time and effective as of the close of business on
such date or at such other place and on such other date as the Parties may
mutually determine (the “Closing Date”).

2.6 Deliveries at the Closing. At the Closing and as conditions to the
effectiveness of this Agreement:

(a) Stockholders shall deliver or cause to be delivered to Buyer:

(i) the certificates representing the Transaction Stock, duly endorsed (or
accompanied by duly executed stock powers) for transfer to Buyer;

(ii) a release in the form of Exhibit 2.6(a)(ii) executed by each Stockholder
(the “Stockholder’s Release”);

(iii) appropriate consents to and authorizations of assignments of all
Governmental Authorizations necessary and appropriate for the continued
operation of the Business by Buyer, duly executed by the applicable Governmental
Bodies, to the extent necssary;

(iv) the Non-Competition Agreement executed by Mr. Graifman;

(v) the Consulting Agreement executed by Mr. Graifman;

(vi) the Third Amendment to Employment Agreement executed by Mr. Graifman;

(vii) such agreements, instruments, as documents, in form reasonably
satisfactory to Buyer and Stockholders and counsel to Stockholders, as shall be
necessary and appropriate to effect the release of any personal guaranties of
and security for Assumed Debt (the “Guaranty Release Documents”);

(viii) an amendment to that certain Invention Assignment Agreement dated as of
January 16, 2007 by and between the Company and Mr. Graifman, on terms and
conditions satisfactory to Buyer, executed by Mr. Graifman;

(ix) worksheets reasonably satisfactory to Buyer, pursuant to the terms set
forth in §2.2(c), to the effect that the Company had the Required Net Worth as
of the Inventory Date, signed or initialed by the Company’s chief financial
officer;

(ix) worksheets reasonably satisfactory to Buyer, pursuant to the terms set
forth in §2.2(c), establishing the Company’s Net Working Capital for purposes of
§2.2(c);

(x) the various certificates, instruments, and other documents as required
herein;

(xi) certified copies of the certificate of incorporation and by-laws of the
Company;

(xii) complete stock books, stock ledgers, minute books and the corporate seal
of the Company; and

(xiii) the resignations of the directors and officers of the Company.

(b) Buyer shall deliver to Stockholders or the applicable individual
Stockholder:

(i) the Cash Component;

(ii) a release in the form of Exhibit 2.6(b)(ii) executed by Buyer (the “Buyer’s
Release”);

(iii) the Non-Competition Agreement executed by Buyer;

(iv) the Consulting Agreement executed by Buyer;

(v) the Third Amendment to Employment Agreement executed by Buyer;

(vi) the Guaranty Release Documents; and

(vii) the various certificates, instruments, and other documents as required
herein.

3. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholders represent and warrant to Buyer severally but not jointly that the
statements contained in this §3 are correct and complete as of the date of this
Agreement and as of the Closing Date. Such representations and warranties are
made and given subject to the disclosures set forth in the schedule of
disclosures accompanying this Agreement (the “Disclosure Schedule”).

3.1 Organization of the Company.

(a) Stockholders are the only stockholders of the Company.

(b) The Company is a corporation duly incorporated, validly existing, and in
good standing under the laws of the jurisdiction of its incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, and to own or use the properties and assets that it purports to own
or use, and to perform all its obligations under all contracts. The Company is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which the failure to have
such qualification or standing could reasonably be expected to have a Material
Adverse Effect.

(c) Each Subsidiary of the Company is duly organized, validly existing, and in
good standing under the laws of the jurisdiction of its organization, with full
organizational power and authority to conduct its business as it is now being
conducted, and to own or use the properties and assets that it purports to own
or use, and to perform all its obligations under all contracts. Each Subsidiary
of the Company is duly qualified to do business as a foreign entity and is in
good standing under the laws of each state or other jurisdiction in which the
failure to have such qualification or standing could reasonably be expected to
have a Material Adverse Effect.

(d) Stockholders have delivered to Buyer copies of the certificate of
incorporation and bylaws of the Company, as currently in effect.

(e) Part 3.1(e) of the Disclosure Schedule contains a complete and accurate list
for the Company, each of its Subsidiaries, and each of its equity investments
(including without limitation Advanced Nano), of its name, its jurisdiction of
organization, its Federal taxpayer identification number, other jurisdictions in
which it is authorized to do business, and its capitalization (including the
identity of each equityholder and the number of shares or other equity interests
held by each).

3.2 Authorization of Transaction. Each Stockholder represents and warrants with
respect to such Stockholder that this Agreement constitutes the legal, valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms. Such Stockholder has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
to perform such Stockholder’s obligations hereunder, subject to the
Enforceability Exceptions.

3.3 Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
matters and undertakings referred to in §2 above), shall (i) violate any
injunction, judgment, or Order to which any Stockholder or the Company is
subject, (ii) to the Knowledge of each Stockholder, violate any constitution,
statute, regulation, rule, or other restriction of any Governmental Body to
which the Company is subject, (iii) violate any provision of the certificate of
incorporation or by-laws of the Company or (iv) except as set forth in Part 3.3
of the Disclosure Schedule, conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Company is a party or by which it is bound or to which any of the Assets is
subject (or result in the imposition of any Encumbrance upon any of the Assets)
which could reasonably be expected to result in a Material Adverse Effect.
Except as set forth in Part 3.3 of the Disclosure Schedule, tothe Knowledge of
each Stockholder, the Company does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of, any
Governmental Body in order for the Parties to consummate the transactions
contemplated by this Agreement (including the matters and undertakings referred
to in §2 above).

3.4 Capitalization.

(a) The authorized equity securities of the Company consist of two hundred
thousand (200,000) shares of common stock, par value $0.001, 155,399 of which
are issued and outstanding and constitute the Stock. Stockholders are and shall
be on the Closing Date the record and beneficial owners and holders of the
Transaction Stock, free and clear of all Encumbrances.

(b) No legend or other reference to any purported Encumbrance appears upon any
certificate representing the Transaction Stock. All of the issued and
outstanding equity securities of the Company have been duly authorized and
validly issued, and are fully paid and nonassessable and are held of record by
Stockholders, and, with respect to the Transaction Stock, shall be free and
clear of all Encumbrances upon their transfer to Buyer. There are no outstanding
(i) shares of capital stock or voting securities of the Company other than the
Stock, (ii) securities of the Company convertible into or exchangeable for
shares of capital stock or voting securities or ownership interests in the
Company, or (iii) options or other rights to securities or ownership interests
in or securities convertible into or exchangeable for capital stock or voting
securities or ownership interests in the Company. The Company has no outstanding
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or are convertible into or exercisable for securities having the
right to vote) on any matter before the Company.

(c) To the Knowledge of each Stockholder, none of the outstanding equity
securities or other securities of the Company issued to such Stockholder was
issued in violation of the Act or any other requirement of law.

(d) The Company does not own or have any contract to acquire any equity
securities or other securities of any Person or any direct or indirect equity or
ownership interest in any other business except as set forth on Part 3.1(e) of
the Disclosure Schedule.

3.5 Financial Statements. Attached hereto as Schedule 3.5 are the following
financial statements (collectively, the “Financial Statements”): (i) audited
balance sheets and statements of income and retained earnings, and cash flow as
of and for the fiscal year ended December 31, 2006 for the Company (the
“Year-End Financial Statements”), and (ii) internally prepared unaudited balance
sheets and statements of income (the “Interim Financial Statements”) for the
five-month stub period ended May 31, 2007 (the “Interim Fiscal Month End”) for
the Company. The Financial Statements (including the notes thereto), are correct
and complete, and are consistent with the books and records of the Company
(which books and records are correct and complete); provided, however, that the
Interim Financial Statements are subject to normal year-end adjustments (which
shall not be material, individually or in the aggregate) and lack footnotes and
other presentation items.

3.6 Brokers’ Fees. The Company and Stockholders have no Liability or obligation
to pay any fees or commissions to any broker, finder, or agent with respect to
the transactions contemplated by this Agreement except as set forth on
Schedule 3.6. The Company and Stockholders have no such Liabilities or
obligations for which Buyer could become liable or obligated.

3.7 Title To Properties. Schedule 3.7 contains a complete and accurate list of
all real property, leaseholds, or other interests therein owned by the Company.
Stockholders have delivered or made available to Buyer copies of the deeds and
other instruments (as recorded) by which the Company acquired such real property
and interests, and copies of all title insurance policies, opinions, abstracts,
and surveys in the possession of the Company and relating to such property or
interests. The Company leases the Newark Facility from the Landlord and the
Pennsylvania Facility from the Pennsylvania Landlord, and operates the Business
at the Facilities. Subject only to the matters listed under Part 3.7 of the
Disclosure Schedule, all of the Assets (whether real, personal, or mixed and
whether tangible or intangible) that the Company purports to own or lease are
located at the Facilities. Schedule A contains a true and complete list of the
furniture, fixtures, machinery, equipment, and other tangible personal property
interests of the Company.

3.8 Encumbrances. Except as set forth in Part 3.8 of the Disclosure Schedule,
all material properties and assets reflected in the Year-End Balance Sheet and
the Interim Balance Sheet are free and clear of all Encumbrances and are not, in
the case of real property, subject to any rights of way, building use
restrictions, exceptions, variances, reservations, or limitations of any nature
except, with respect to all such properties and assets, (a) mortgages or
security interests shown on the Year-End Balance Sheet or the Interim Balance
Sheet as securing specified liabilities or obligations, with respect to which no
default (or event that, with notice or lapse of time or both, would constitute a
default) exists, (b) mortgages or security interests incurred in the Ordinary
Course of Business in connection with the purchase of property or assets after
the date of the Interim Balance Sheet (such mortgages and security interests
being limited to the property or assets so acquired), with respect to which no
default (or event that, with notice or lapse of time or both, would constitute a
default) exists, and (c) liens for current taxes not yet due. To the Knowledge
of Stockholders, all buildings, plants, and structures at the Facilities lie
wholly within the boundaries of the Real Property and do not encroach upon the
property of, or otherwise conflict with the property rights of, any other
Person.

3.9 Condition and Sufficiency of Assets. To the Knowledge of Stockholders, the
buildings, plants, and structures, of the Company are structurally sound, are in
good operating condition and repair (subject to normal wear and tear), and are
adequate for the uses to which they are being put, and none of such buildings,
plants, or structures, is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
Assets constitute all the assets currently owned, leased or used in the
Business, and include substantially all the assets, property or other rights or
interests necessary to carry on the Business in a manner consistent with the
Company’s past practices.

3.10 Accounts Receivable. All accounts receivable of the Company that are set
forth on Part 3.10 of the Disclosure Schedule (collectively, the “Accounts
Receivable”) represent valid obligations arising from sales actually made or
services actually performed in the Ordinary Course of Business. The Accounts
Receivable set forth on Part 3.10 of the Disclosure Schedule are current and, to
the Knowledge of Stockholders, collectible. Except as set forth in Part 3.10 of
the Disclosure Schedule, there is no contest, claim, or right of set-off, other
than adjustments in the Ordinary Course of Business, under any contract with any
obligor of an Accounts Receivable relating to the amount or validity of such
Accounts Receivable. Part 3.10 of the Disclosure Schedule contains (i) a
complete and accurate list of all Accounts Receivable as of the Closing Date,
which list sets forth the aging of such Accounts Receivable, and (ii) a complete
and accurate list and description of actions pending as of the date hereof to
pursue collection of the Accounts Receivable (the “Collection Actions A/R”).

3.11 Inventory of the Company. The Company’s inventory as of June 30, 2007, is
set forth on Schedule 3.11 attached hereto or will be prior to the Closing Date.
The Company’s inventory has been acquired for resale in the Ordinary Course of
Business.

3.12 Machinery and Equipment. Except as set forth in Part 3.12 of the Disclosure
Schedule, all machinery and equipment included in the Assets consists of a
quality and quantity usable in the Ordinary Course of Business. All such
machinery and equipment has been recorded at book value and has been depreciated
as provided in the footnotes to the Financial Statements. All such machinery and
equipment is in good operating condition and repair, subject to normal wear and
tear, and has been maintained in accordance with normal industry practice.

3.13 No Undisclosed Liabilities; Assumed Debt. To the Knowledge of Stockholders,
except as set forth in Part 3.13 of the Disclosure Schedule the Company has no
liabilities or obligations of any nature (whether absolute, accrued, contingent,
or otherwise) except for (a) liabilities or obligations reflected or reserved
against in the Year-End Balance Sheet or the Interim Balance Sheet and (b) trade
payables and accrued expenses properly categorized as current liabilities
incurred in the Ordinary Course of Business since the respective dates thereof.
The Company has no liabilities or debts other than the Assumed Debt.

3.14 Taxes. Except as set forth in Part 3.14 of the Disclosure Schedule, the
Company has filed all Tax returns and reports required to be filed by it and, to
the Knowledge of Stockholders, such returns are accurate, complete and correct.
The Company has paid all Taxes required to be paid pursuant to said returns or
otherwise required to be paid by it, and, to the Knowledge of Stockholders,
there are no other Taxes payable on account of the Company’s operations except:
(A) as are reflected or reserved against on the Interim Balance Sheet; or
(B) for Taxes arising from the conduct of the Business at the Facilities for and
during periods subsequent to the date of the Interim Fiscal Month End and which
are not yet due. There is no Tax audit or examination now pending (or, to the
Knowledge of Stockholders, threatened) with respect to the Company. No
correspondence has been received by the Company from any state taxing authority
requesting information concerning the extent of the Company’s nexus with such
state or asserting that the Company has such nexus so as to impose such state’s
taxing jurisdiction to the Company. To the Knowledge of Stockholders, all Taxes
and assessments which the Company was or is required by law to withhold or
collect have been and are being withheld or collected by it and have been and
are being paid over to the proper Governmental Body or are being held by the
Company for such payment. The Company has not waived or extended any applicable
statute of limitations relating to the assessment of any Tax.

3.15 Conduct of Business; No Material Adverse Effect.

(a) To the Knowledge of Stockholders, there are no undisclosed events that could
reasonably be expected to have a Material Adverse Effect upon the Business or
operations of the Company and, since the Interim Fiscal Month End, the Company
has (i) operated its business in accordance with past custom and usage and not
made or obligated itself to make any acquisition or disposition other than in
the Ordinary Course of Business or upon prior notice to Buyer, and (ii) caused
its business to function in its Ordinary Course of Business. In addition, since
the Interim Fiscal Month End, there has not been any Material Adverse Effect
and, to the Knowledge of Stockholders, nothing has occurred or failed to occur
that could reasonably be expected to result in a Material Adverse Effect.
Without limiting the generality of the foregoing, since the Interim Fiscal Month
End, to the Knowledge of Stockholders:

(i) the Company has not imposed or suffered to be imposed any Encumbrance upon
any of the Assets;

(ii) the Company has not paid, discharged or satisfied any claim, liability or
obligation of the Company other than in the Ordinary Course of Business; and

(iii) the Company has not made any change which could reasonably be expected to
result in a Material Adverse Effect (including without limitation any
acceleration or deferral of the payment of accounts payable or other current
liabilities).

(b) Since December 31, 2006, none of the following events has occurred or is
occurring and, to the Knowledge of Stockholders, no conditions exist which could
result in the occurrence of such events:

(i) Any strike, union organizational activity, grievance, arbitration
proceeding, labor dispute, change in relations with the Company’s employees or
any other occurrence, event or condition of any similar character which has had
or which could reasonably be expected to have a Material Adverse Effect on the
Business;

(ii) To the Knowledge of Stockholders, any change or proposed change in
applicable law or governmental policy which has had or which could reasonably be
expected to have a Material Adverse Effect on the Business;

(iii) Any change in the financial condition of the Company and/or the Assets,
including, without limitation, any changes in the composition of the equipment
and tools described in Schedule A attached hereto, or liabilities of Seller
other than changes occurring in the Ordinary Course of Business; or

(iv) Any occurrence not included in clauses (i) through (iii) of this §3.15(b)
which, to the Knowledge of Stockholders, has resulted in or could reasonably be
expected to result in a Material Adverse Effect.

3.16 Employee Benefits Matters.

(a) Part 3.16(a) of the Disclosure Schedule lists and identifies: (i) each
employee pension benefit plan, as defined in §3(2) of ERISA (a “Pension Plan”);
(ii) each employee welfare benefit plan, as defined in Part 3(1) of ERISA (a
“Welfare Plan”); and (iii) each compensation, employment, and employee benefit
arrangement, including, but not limited to, any fringe benefit, 401(k) plan,
VEBA, incentive compensation plan, bonus plan, severance plan, deferred
compensation plan, supplemental executive compensation plan, other pension,
retirement, or profit sharing plan, thrift plan, savings plan, stock bonus,
stock option, or cash bonus plan, employee stock ownership (including investment
credit or payroll stock ownership) plan, other medical insurance or welfare
plan, vacation plan, and employment arrangement (each a “Benefit Arrangement”),
that is maintained by the Company or has been maintained by the Company since
December 31, 2001.

(b) To the Knowledge of Stockholders, each Welfare Plan that provides medical
benefits has been administered in compliance in all respects with the
requirements of all applicable laws.

(c) Neither the Company nor any ERISA Affiliate (as hereinafter defined) of the
Company has participated in any multi-employer plan, as defined in §3(37) of
ERISA during the most recent five years. As used herein, the term “ERISA
Affiliate” shall mean any subsidiary of the Company and any trade or business
(whether or not incorporated) that is part of the same controlled group, or
under common control with, or part of an affiliated service group that includes
the Company within the meaning of Code §§414(b), (c), (m) or (o).

(d) Except as set forth in Part 3.16(d) of the Disclosure Schedule, to the
Knowledge of Stockholders no Pension Plan, Welfare Plan, or Benefit Arrangement
shall result in any liability to Buyer or shall have an adverse impact upon the
Assets or subject the Assets to any lien under ERISA, the Code, or the laws of
any state or country.

(e) No Pension Plan is subject to Title IV of ERISA.

(f) Each Pension Plan is qualified in form and operation under Code §401(a) and
any related trust is exempt from taxation under Code §501(a) and has received a
current favorable determination letter from the Internal Revenue Service to such
effect, and each Pension Plan has complied in all material respects with ERISA
and the applicable provisions of the Code.

(g) Each Pension Plan has been administered in accordance with its terms and
applicable law.

3.17 Compliance With Legal Requirements; Governmental Authorizations.

(a) Except as set forth in Part 3.17 of the Disclosure Schedule:

(i) To the Knowledge of Stockholders, the Company is, and at all times has been,
in material compliance with each requirement of law that is or was applicable to
it or to the conduct or operation of the Business or the ownership or use of any
of the Assets;

(ii) To the Knowledge of Stockholders, no event has occurred or circumstance
exists that (with or without notice or lapse of time) (A) may constitute or
result in a violation by the Company of, or a failure on the part of the Company
to comply with, any Legal Requirement, or (B) may give rise to any obligation on
the part of the Company to undertake, or to bear all or any portion of the cost
of, any remedial action of any nature; and

(iii) The Company has not received, at any time, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding (A) any actual, alleged, possible, or potential violation of,
or failure to comply with, any Legal Requirement, or (B) any actual, alleged,
possible, or potential obligation on the part of the Company to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.

(b) Part 3.17 of the Disclosure Schedule contains a complete and accurate list
of each Governmental Authorization that is held by the Company or that otherwise
relates to the Business or to any of the Assets. Each Governmental Authorization
listed or required to be listed in Part 3.17 of the Disclosure Schedule is valid
and in full force and effect. Except as set forth in Part 3.17 of the Disclosure
Schedule:

(i) To the Knowledge of Stockholders, the Company is, and at all times since
December 31, 2001 has been, in material compliance with all of the terms and
requirements of each Governmental Authorization identified or required to be
identified in Part 3.17 of the Disclosure Schedule;

(ii) To the Knowledge of Stockholders, no event has occurred or circumstance
exists that may (with or without notice or lapse of time) (A) constitute or
result directly or indirectly in a violation of or a failure to comply with any
term or requirement of any Governmental Authorization listed or required to be
listed in Part 3.17 of the Disclosure Schedule, or (B) result directly or
indirectly in the revocation, withdrawal, suspension, cancellation, or
termination of, any Governmental Authorization listed or required to be listed
in Part 3.17 of the Disclosure Schedule;

(iii) The Company has not received any notice or other communication (whether
oral or written) from any Governmental Body or any other Person regarding
(A) any actual, alleged, possible, or potential violation of or failure to
comply with any term or requirement of any Governmental Authorization, or
(B) any actual, proposed, possible, or potential revocation, withdrawal,
suspension, cancellation, termination of, or modification to any Governmental
Authorization; and

(iv) To the Knowledge of Stockholders, all applications required to have been
filed for the renewal of the Governmental Authorizations listed or required to
be listed in Part 3.17 of the Disclosure Schedule have been duly filed on a
timely basis with the appropriate Governmental Bodies, and all other filings
required to have been made with respect to such Governmental Authorizations have
been duly made on a timely basis with the appropriate Governmental Bodies.

(c) To the Knowledge of Stockholders, the Governmental Authorizations listed in
Part 3.17 of the Disclosure Schedule collectively constitute all of the
Governmental Authorizations necessary to permit the Company to lawfully conduct
and operate the Business in the manner it currently conducts and operates the
Business and to permit the Company to own and use the Assets in the manner in
which it currently owns and uses the Assets.

(d) Except as set forth in Part 3.17 of the Disclosure Schedule, there are no
suits, actions or claims, nor any governmental investigations or inquiries, nor
any legal, administrative or arbitration proceedings, pending or, to the
Knowledge of Stockholders, threatened against the Company which shall or may in
any manner materially affect the Assets or the Business, and, except as
described in Part 3.17 of the Disclosure Schedule, to the Knowledge of
Stockholders there is no basis or grounds for any such suit, action, claim,
order, writ, injunction decree, investigation, inquiry or proceeding.

3.18 Legal Proceedings; Orders.

(a) Part 3.18 of the Disclosure Schedule contains a complete and correct list of
each Proceeding by or against the Company that is currently pending, has been
pending at any time since December 31, 2001 (with the stated amount in
controversy in excess of $5,000.00 and all Proceedings where no dollar amount
has been stipulated), and that:

(i) relates to or may affect the Business, or any of the Assets; or

(ii) challenges, or may have the effect of preventing, delaying, making illegal,
or otherwise interfering with, any of the transactions contemplated under this
Agreement.

Except as set forth in Part 3.18 of the Disclosure Schedule, to the Knowledge of
Stockholders, no such Proceeding has been threatened, no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding, and no Proceeding has been settled since
December 31, 2001, for an amount greater than $5,000.00. Except as set forth in
Part 3.18 of the Disclosure Schedule, Stockholders have no reason to believe
that any such Proceeding may be brought or threatened against the Company.
Stockholders have delivered or caused to be delivered to Buyer copies of all
pleadings, correspondence, and other documents relating to each Proceeding
listed in Part 3.18 of the Disclosure Schedule. To the Knowledge of
Stockholders, the Proceedings listed in Part 3.18 of the Disclosure Schedule are
not likely to result in a Material Adverse Effect.

(b) Except as set forth in Part 3.18 of the Disclosure Schedule:

(i) there is no Order to which the Company or any of the Assets is subject;

(ii) the Company is not subject to any Order that relates to the Business or any
of the Assets; and

(iii) no officer, director, agent or employee of the Company is subject to any
Order that prohibits such officer, director, agent or employee from engaging in
or continuing any conduct, activity, or practice relating to the Business.

(c) Except as set forth in Part 3.18 of the Disclosure Schedule:

(i) the Company is, and at all times since December 31, 2006 has been, in full
compliance with all of the terms and requirements of each Order to which it, or
any of the Assets, is or has been subject;

(ii) no event has occurred or circumstance exists that may constitute or result
in (with or without notice or lapse of time) a violation of or failure to comply
with any term or requirement of any Order to which the Company, or any of the
Assets, is subject; and

(iii) the Company has not received, at any time, any notice or other
communication (whether oral or written) from any Governmental Body or any other
Person regarding any actual, alleged, possible, or potential violation of, or
failure to comply with, any term or requirement of any Order to which the
Company, or any of the Assets, is or has been subject.

3.19 Contracts.

(a) Part 3.19(a) of the Disclosure Schedule lists the following contracts and
other agreements to which the Company is a party:

(i) any agreement (or group of related agreements) for the executory lease of
personal property to or from any Person providing for lease payments in excess
of $10,000.00 per annum;

(ii) any agreement (or group of related agreements) for the purchase or sale of
machinery, equipment or supplies, products, or other personal property, or for
the furnishing or receipt of services, the performance of which shall extend
over a period of more than one year, result in a material loss to the Company,
or involve consideration in excess of $10,000.00;

(iii) any agreement concerning a partnership or joint venture;

(iv) any agreement (or group of related agreements) under which the Company has
created, incurred, assumed, or guaranteed any Indebtedness for borrowed money
that remains outstanding, or any capitalized lease obligation, in excess of
$10,000.00 or under which the Company has imposed or suffered to be imposed an
Encumbrance on any of the Assets;

(v) any agreement concerning confidentiality (other than agreements pertaining
to products of customers) or non-competition;

(vi) any agreement involving Stockholders relating to the Business or the
Assets;

(vii) any agreement for the employment of any individual on a full-time,
part-time, consulting, or other Basis providing annual compensation in excess of
$25,000.00 or providing severance benefits;

(viii) any agreement under which the Company has advanced or loaned any amount
to any of its directors, officers, and employees outside the Ordinary Course of
Business;

(ix) any agreement under which the consequences of a default or termination
could reasonably be expected to have a Material Adverse Effect; or

(x) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $10,000.00.

(b) Except as set forth in Part 3.19(b) of the Disclosure Schedule, each
contract identified or required to be identified in Part 3.19(a) of the
Disclosure Schedule is in full force and effect, is valid and enforceable in
accordance with its terms, and no party is in default or breach thereof, no
conditions exist or events have occurred which, with the giving of notice or the
passage of time, or both, could give rise to such breach or default and there
are no unresolved disputes thereunder. Except as set forth in Part 3.19(b) of
the Disclosure Schedule, no consent is required to assign any of the contracts.

(c) There are no renegotiations, attempts to renegotiate, or outstanding rights
to renegotiate any material amounts paid or payable to the Company under current
or complete contracts with any Person and, to the Knowledge of Stockholders and
the Company, no such Person has made written demand for such renegotiation.

3.20 Environmental Matters.

Except as set forth in Part 3.20 of the Disclosure Schedule:

(a) To the Knowledge of Stockholders, the Company is, and at all times has been,
in full compliance with, and has not been and is not in violation of or liable
under, any Environmental Law. Stockholders have no basis to expect, nor has the
Company or any other Person for whose conduct the Company is or may be held to
be responsible received, any actual or threatened Order, notice, or other
communication from (i) any Governmental Body or private citizen acting in the
public interest, or (ii) the current or prior owner or operator of any
Facilities, of any actual or potential violation or failure to comply with any
Environmental Law, or of any actual or threatened obligation to undertake or
bear the cost of any Environmental Law, or of any actual or threatened
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to any of the Facilities or any other properties
or assets (whether real, personal, or mixed) in which the Company has had an
interest, or with respect to any property or Facility at or to which Hazardous
Materials were generated, manufactured, refined, transferred, imported, used, or
processed by the Company or any other Person for whose conduct they are or may
be held responsible, or from which Hazardous Materials have been transported,
treated, stored, handled, transferred, disposed, recycled, or received.

(b) There are no pending or, to the Knowledge of Stockholders, threatened
claims, judicial actions, Encumbrances, or restrictions of any nature resulting
from any Environmental, Health, and Safety Liabilities or arising under or
pursuant to any Environmental Law, with respect to or affecting any of the
Facilities or any other properties and assets (whether real, personal, or mixed)
in which the Company or any Stockholder has or has had an interest.

(c) Stockholders have no Knowledge of or any Basis to expect, nor has the
Company or any other Person for whose conduct it is or may be held responsible
received, any citation, directive, inquiry, notice, Order, summons, warning, or
other communication that relates to Hazardous Activity, Hazardous Materials, or
any alleged, actual, or potential violation or failure to comply with any
Environmental Law, or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Environmental, Health, and Safety Liabilities
with respect to any of the Facilities or with respect to any property or
facility to which Hazardous materials generated, manufactured, refined,
transferred, imported, used, or processed by the Company or any other Person for
whose conduct it is or may be held responsible, have been transported, treated,
stored, handled, transferred, disposed, recycled, or received.

(d) Neither the Company nor any other Person for whose conduct it is or may be
held responsible has any Environmental, Health, and Safety Liabilities with
respect to the Facilities or at any property geologically or hydrologically
adjoining the Facilities or any such other property or assets.

(e) To the Knowledge of Stockholders, there are no Hazardous Materials present
on or in the Environment at the Facilities, including any Hazardous Materials
contained in barrels, above or underground storage tanks, landfills, land
deposits, dumps, equipment (whether moveable or fixed) or other containers,
either temporary or permanent, and deposited or located in land, water, sumps,
or any other part of the Facilities or such adjoining property, or incorporated
into any structure therein or thereon. Neither the Company nor any other Person
for whose conduct it is or may be held responsible, nor any other Person, has
permitted or conducted, or is aware of, any Hazardous Activity conducted with
respect to the Facilities or any other properties or assets (whether real,
personal, or mixed) in which the Company has or had an interest.

(f) There has been no Release or, to the Knowledge of Stockholders, threat of
Release, of any Hazardous Materials at or from the Facilities or at any other
locations where any Hazardous Materials at or from the Facilities or at any
other locations where any Hazardous Materials were generated, manufactured,
refined, transferred, produced, imported, used, or processed from or by the
Facilities, or from or by any other properties and assets (whether real,
personal, or mixed) in which the Company has or had an interest.

(g) The Company has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring possessed or initiated by
the Company pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facilities, or concerning compliance by the Company or any other
Person for whose conduct they are or may be held responsible, with Environmental
Laws.

3.21 Insurance.

(a) Part 3.21(a) of the Disclosure Schedule lists each policy of insurance owned
or held by the Company (including, without limitation, policies for fire and
casualty, liability, worker’s compensation, business interruption, umbrella
coverage, products liability, medical, disability and other forms of insurance)
specifying the insurer, amount of coverage, type of insurance, policy number,
deductible limits, date of expiration and any pending claim in excess of
$5,000.00, whether or not covered by insurance (the “Insurance”). To the
Knowledge of Stockholders, the Insurance is sufficient for compliance with all
requirements of law and with all agreements to which the Company is a party. To
the Knowledge of Stockholders, the policies evidencing the Insurance are valid
and enforceable, subject to the terms and conditions contained therein, and
there has not occurred any act or omission of the Company which could result in
cancellation of any such policy prior to its scheduled expiration date. The
Company has not received any notice from or on behalf of any insurance carrier
issuing any such policy that: (i) insurance rates shall hereafter be
substantially increased; (ii) there shall hereafter be no renewal of any such
policy; or (iii) alteration of any personal or real property, purchase of
additional equipment, or modification of any method of doing business is
required or suggested. No such policy shall in any way be affected by, or
terminate or lapse by reason of, the transactions contemplated by this
Agreement.

(b) Within the last five (5) years, the Company has not been refused any
insurance with respect to its assets or operations, nor has the Company’s
coverage been limited by any insurance carrier to which it has applied for or
with which it has carried insurance.

(c) Part 3.21(c) of the Disclosure Schedule sets forth a summary of information
pertaining to all claims (other than workers’ compensation claims) of property
damage and personal injury or death against the Company which are currently
pending or were made during the preceding two (2) fiscal years or the current
fiscal year. Except as set forth in said Part 3.21(c) of the Disclosure
Schedule, all of such claims are fully satisfied or are being defended by an
insurance carrier and, to the Knowledge of Stockholder, involve no exposure to
the Company.

3.22 Employees.

(a) Part 3.22 of the Disclosure Schedule contains a complete and accurate list
of the following information for each employee, officer, or director of the
Company, including each employee on leave of absence or layoff status: name; job
title; date of hire; social security number; current annual compensation paid or
payable and any change in compensation since December 31, 2006; vacation
accrued; and service credited for purposes of vesting and eligibility to
participate in the Company’s Pension Plan, Welfare Plan and Benefit Arrangements
(collectively, the “Plans”), or any director Plan.

(b) No employee, officer, or director of the Company is a party to, or is
otherwise bound by, any agreement or arrangement, including any confidentiality,
non-competition, or proprietary rights agreement, between such employee,
officer, or director and any other Person (a “Proprietary Rights Agreement”)
that in any way adversely affects or shall affect (i) the performance of his or
her duties as an employee, officer, or director of the Company, or (ii) the
ability of the Company to conduct its business, including any Proprietary Rights
Agreement with the Company by any such employee, officer, or director. To the
Knowledge of Stockholders, except as previously disclosed to Buyer no officer or
other key employee of the Company intends to terminate his employment with the
Company and no such officer or other key employee of the Company has threatened
to terminate his employment with the Company.

(c) Part 3.22 of the Disclosure Schedule also contains a complete and accurate
list of the following information for each retired employee, officer, or
director of the Company, or their dependents, receiving benefits or scheduled to
receive benefits in the future: name, pension benefit, pension option election,
retiree medical insurance coverage, retiree life insurance coverage, and other
benefits.

3.23 Labor Matters.

(a) To the Knowledge of Stockholders, the Company (A) is in material compliance
with all laws, rules and regulations, whether federal, state or local,
respecting employment and employment practices, terms and conditions of
employment, wages and hours, and nondiscrimination in employment, disabilities,
family and medical leave, immigration, wrongful termination, workers’
compensation for injury or sickness, collective bargaining and OSHA matters
(collectively, the “Employment Laws”); (B) is not engaged in any unfair labor
practice, and (C) has made, in a timely manner, true, complete and accurate
filings (in all material respects) required in connection with such Employment
Laws by any Governmental Body.

(b) Except as set forth in Part 3.23(b) of the Disclosure Schedule, the Company
is not a party to, or subject to any obligation, liability or commitment with
respect to any written or oral employment, compensation, consulting, severance
pay or similar agreement, express or implied, and the employment of each
employee of the Company is terminable at will by the Company (subject to
applicable federal, state or local Employment Laws) subject to payment for
services actually performed, non-material payments for accrued benefits or such
payments as may be provided for under federal, state or local Employment Laws.

(c) Except as set forth in Part 3.23(c) of the Disclosure Schedule, the Company
does not have any outstanding workers’ compensation claims or liabilities and
has paid all workers’ compensation and unemployment compensation premiums due to
date.

(e) The employees of the Company are not represented by a labor organization,
the Company is not a signatory to a collective bargaining agreement with any
labor organization, no union claims to represent any such employees, and to the
Knowledge of Stockholder, no union organizing effort is or within the last two
(2) years has been under way involving the employees of the Company.

3.24 Customers and Suppliers. Part 3.24 of the Disclosure Schedule sets forth
the Company’s top twenty customers based on the revenue generated by such
customers during the fiscal year ended December 31, 2006. Also set forth therein
are the Company’s top ten vendors. Based upon the Knowledge of Stockholders,
nothing has occurred since December 31, 2006 that would in any way have a
Material Adverse Effect on the relationship that the Company has with any party
listed on Part 3.28 of the Disclosure Schedule.

3.25 Marks. Part 3.25 of the Disclosure Schedule contains a complete and
accurate list and summary description of all of the Company’s fictional business
names, trading names, registered or unregistered trademarks, service marks, and
applications therefor (collectively, the “Marks”). The Company is the owner of
all right, title, and interest in and to each of the Marks, free and clear of
all Encumbrances.

3.26 Certain Payments. Neither any Stockholder nor, to the Knowledge of
Stockholders, the Company, or any director, officer, agent, employee or any
other Person associated with or acting for or on behalf of the Company, has
directly or indirectly (a) made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment in violation of any applicable
law, applicable tort law, or any applicable contract, to any Person, private or
public, regardless of form, whether in money, property, or services (i) to
obtain favorable treatment in securing business, (ii) to pay for favorable
treatment for business secured, or (iii) to obtain special concessions or for
special concessions already obtained, for or in respect of the Company or any
Affiliate of the Company, or (b) established or maintained any fund or asset
that has not been recorded in the books and records of the Company.

3.27 Relationships With Related Persons. Except as set forth in Part 3.27 of the
Disclosure Schedule, neither any Stockholder nor any Related Person of such
Stockholder has, or since December 31, 2006, has had, any interest in any
property (whether real, personal, or mixed and whether tangible or intangible),
used in or pertaining to the Business. Other than the ownership of less than 1%
of the outstanding stock of any publicly traded corporation and except as set
forth in Part 3.27 of the Disclosure Schedule, neither any Stockholder nor any
Related Person of such Stockholder owns, or since December 31, 2006, has owned
(of record or as a beneficial owner) an equity interest or any other financial
or profit interest in, a Person that has (i) had business dealings or a material
financial interest in any transaction with the Company, or (ii) engaged in
competition with the Company with respect to the Business in any market
presently served by the Company. Except as set forth in Part 3.27 of the
Disclosure Schedule, neither any Stockholder nor, to the Knowledge of
Stockholders, any Related Person is, or since December 31, 2006, was, a party to
any contract with, or has or had any claim or right against, the Company.

3.28 Disclosure.

(a) No representation or warranty of any Stockholder in this Agreement and no
statement in the Disclosure Schedule contains any untrue statement or omits to
state a material fact necessary to make the statements herein or therein, in
light of the circumstances in which they were made, not misleading.

(b) There is no fact known to any Stockholder that has specific application to
the Company (other than general economic or industry conditions) and that
materially adversely affects or, as far as such Stockholder can reasonably
foresee, materially threatens, the assets, business, prospects, financial
condition, or results of operations of the Company (separately or on a
consolidated basis) that has not been set forth in this Agreement or the
Disclosure Schedule.

4. REPRESENTATIONS AND WARRANTIES OF THE BUYER

Buyer represents and warrants to Stockholders that the statements contained in
this §4 shall be true, correct, and complete as of the Closing Date.

4.1 Organization of Buyer. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware, with
full corporate power and authority to conduct its business as it is now being
conducted, and to own or use the properties and assets that it purports to own
or use, and to perform all its obligations under all contracts.

4.2 Authorization of Transaction. Buyer has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement constitutes the valid and
legally binding obligation of Buyer, enforceable in accordance with its terms
and conditions, subject to the Enforceability Exceptions.

4.3 Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby (including the
matters and undertakings referred to in §2 above), shall (i) violate any
injunction, judgment, or Order, (ii) to the Knowledge of Buyer, violate any
constitution, statute, regulation, rule or other restriction of any Governmental
Body to which Buyer is subject, (iii) violate any provision of its Certificate
of Incorporation or bylaws of Buyer, or (iv) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which Buyer is a party or by which it is bound or to which any of
its assets is subject. Buyer does not need to give any notice to, make any
filing with, or obtain any authorization, consent, or approval of any
Governmental Body in order for the Parties to consummate the transactions
contemplated by this Agreement (including the matters and undertakings referred
to in §2 above).

4.4 Brokers’ Fees. Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which Stockholders could become liable or
obligated.

5. [INTENTIONALLY OMITTED]

6. REMEDIES FOR BREACHES OF THIS AGREEMENT

6.1 Survival of Representations and Warranties; Right to Indemnification Not
Affected by Knowledge. All of the representations and warranties of the Parties
contained in this Agreement shall survive the Closing hereof for a period from
and including the Closing Date to and including the second (2nd) anniversary of
the Closing Date, provided, however, that the representations and warranties set
forth in §3.14 shall survive for a period of time equal to ninety (90) days
after the expiration of the statutory period of limitations applicable to
third-party claims with respect to the matters that are the subject of the
representations and warranties set forth therein. The right to indemnification
hereunder shall not be affected by any investigation conducted with respect to,
or any Knowledge acquired (or capable of being acquired) at any time, whether
before or after the Closing Date, regarding the accuracy or inaccuracy of or
compliance with, any representation, warranty, covenant or obligation under this
Agreement.

6.2 Indemnification Provisions for Benefit of Buyer. Subject to the terms of
§6.8 below, Stockholders agree severally but not jointly to indemnify Buyer
against and agree to hold it harmless from any and all Adverse Consequences
incurred or suffered by it relating to or arising out of or in connection with
any of the following:

(a) any breach of or any inaccuracy in any representation or warranty made by a
Stockholder in this Agreement;

(b) any liabilities or obligations resulting from the operation of the Business
incurred prior to the Closing Date, including any claims for Taxes and any
Environmental Claims; or

(c) any breach of or failure by a Stockholder to perform any covenant or
obligation of such Stockholder set forth in this Agreement.

6.3 Indemnification Provisions for Benefit of Stockholder. Subject to the terms
of §6.8 below, Buyer agrees to indemnify Stockholders against, and agrees to
hold them harmless from, any and all Adverse Consequences incurred or suffered
by them or any of them relating to or arising out of or in connection with any
of the following.

(a) any breach of or any inaccuracy in any representation or warranty made by
Buyer in this Agreement;

(b) any liabilities or obligations resulting from the operation of the Business
from and after the Closing Date, including any claims for Taxes and any
Environmental Claims; or

(c) any breach of or failure by Buyer to perform any covenant or obligation of
Buyer set forth in this Agreement.

6.4 Notice of Third Party Claims; Assumption of Defense.

(a) Except with respect to Environmental Claims as provided under §6.5 below, a
Party entitled to Indemnification under this Agreement (an “Indemnified Party”)
shall give notice as promptly as is reasonably practicable to the appropriate
Party required to provide indemnification under this Agreement (an “
Indemnifying Party”) of the assertion or commencement of any Proceeding, by any
Person not a party hereto in respect of which indemnity may be sought under this
Agreement; provided that the failure of the Indemnified Party to give notice
shall not relieve the Indemnifying Party of its obligations under this §6 except
to the extent (if any) that the Indemnifying Party shall have been prejudiced
thereby. The Indemnifying Party may, at its own expense (a) participate in the
defense of any Proceeding and (b) upon notice to the Indemnified Party at any
time during the course of any such Proceeding, assume the defense thereof;
provided that (i) the Indemnifying Party’s counsel is reasonably satisfactory to
the Indemnified Party, and (ii) the Indemnifying Party shall thereafter consult
with the Indemnified Party upon the Indemnified Party’s reasonable request for
such consultation from time to time with respect to such Proceeding. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right (but not the obligation) to participate in the defense thereof and to
employ counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party. If, however, the Indemnified Party reasonably determines in
its judgment that representation by the Indemnifying Party’s counsel of both the
Indemnifying Party and the Indemnified Party would present such counsel with a
conflict of interest, and either the Indemnified Party or its counsel sets forth
the basis for such conflict of interest in writing and delivers the same to the
Indemnifying Party or its counsel, then such Indemnified Party may employ
separate counsel to represent or defend it in any such Proceeding and the
Indemnifying Party shall pay the fees and disbursements of such separate
counsel. Whether or not the Indemnifying Party chooses to defend or prosecute
any such Proceeding, all of the Parties shall cooperate in the defense or
prosecution thereof.

(b) Any settlement or compromise made or caused to be made by the Indemnified
Party or the Indemnifying Party, as the case may be, of any such Proceeding of
the Indemnifying Party referred to in Section 6.4 shall also be binding upon the
Indemnifying Party or the Indemnified Party, as the case may be, in the same
manner as if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided that no
obligation, restriction or Liability shall be imposed on the Indemnified Party
as a result of such settlement without its prior written consent. The
Indemnified Party shall give the Indemnifying Party at least 30 days’ notice of
any proposed settlement or compromise of any Proceeding it is defending, during
which time the Indemnifying Party may reject such proposed settlement or
compromise; provided that from and after such rejection, the Indemnifying Party
shall be obligated to assume the defense of and full and complete liability and
responsibility for such Proceeding and any and all Liabilities in connection
therewith in excess of the amount of unindemnifiable Liabilities which the
Indemnified Party would have been obligated to pay under the proposed settlement
or compromise.

(c) In the event that the Indemnifying Party does not elect to assume the
defense of any Proceeding, then any failure of the Indemnified Party to defend
or to participate in the defense of any such Proceeding or to cause the same to
be done, shall not relieve the Indemnifying Party of its obligations hereunder.

6.5 Environmental Claims.

(a) Buyer shall notify Stockholders of any claim for indemnification relating to
a breach of an Environmental Warranty (an “Environmental Claim”) in writing
promptly after learning of the existence of such Environmental Claim, which
notice shall describe in reasonable detail the claim, the amount thereof (if
known and quantifiable), and a reasonably detailed description of the facts
giving rise to such Environmental Claim; provided however, the failure to so
notify a Stockholder shall not relieve such Stockholder of his or her
obligations hereunder except to the extent that such failure shall have caused
the costs for which such Stockholder is obligated to be greater than they would
have been had Buyer given such Stockholder prompt notice hereunder.

(b) Stockholders shall be entitled to assume principal management of an
Environmental Claim which they acknowledge to be Stockholders’ sole or principal
responsibility under this Agreement. To assume principal management,
Stockholders must notify Buyer within thirty (30) calendar days (or such other
period as the Parties may agree to in writing) of receipt of said notice that
they intend to assume principal management, subject to Stockholders’ right to
rescind such acknowledgment upon their reasonable determination, and upon prompt
written notice to Buyer (a “Denial Notice”), that they do not bear sole or
principal liability under this Agreement for the Environmental Claim, provided,
however, that Stockholders may not issue a Denial Notice after Buyer has
incurred substantial expenditures, obligations, or exposure in reliance on
Stockholders’ assumption of principal management. In the event Stockholders
either (i) elect not to undertake principal management or (ii) provide Buyer
with a timely Denial Notice, Buyer shall assume principal management of the
subject matter of the Environmental Claim, and reserve whatever rights it may
have against Stockholders. Any acknowledgment of responsibility for an
Environmental Claim shall be without prejudice to any rights to seek indemnity
or contribution from third parties.

(c) The Party not exercising principal management with respect to a particular
Environmental Claim shall be entitled, as its sole cost and expense, to monitor
the satisfaction of the Environmental Claim. Monitoring shall include
(i) receiving copies of all reports, work plans and analytical data submitted to
Governmental Bodies, all notices or other letters or documents received from
Governmental Bodies, any other documentation and correspondence materially
bearing on the Environmental Claim, and notices of material meetings, (ii) the
opportunity to attend and participate in such material meetings, and (iii) the
right of reasonable consultation with the Party exercising principal management.
The Party exercising principal management in respect of a matter, prior to
taking any action to satisfy an Environmental Claim unless not practicable in
view of exigent circumstances, shall prepare a written plan describing the
details of such action (the “Remedial Plan”) and provide the other party with
copies of the Remedial Plan. Within thirty (30) calendar days of the date that
the Remedial Plan is received, the Party receiving the Remedial Plan shall
notify the Party that provided the Remedial Plan, in writing, if it believes
that the Remedial Plan is not in conformity with the standards set forth in
§6.8(f) and shall provide a detailed explanation of the reasons for its
conclusions. The Parties shall negotiate in good faith any dispute arising from
the Remedial Plan and attempt to resolve any differences within twenty
(20) calendar days. If they are unable to resolve their differences within that
time period, the matter shall be submitted to arbitration as provided in §9.6
below.

(d) In the event they undertake principal management of any matter, Stockholders
shall, upon notice to Buyer, have access to the Assets and the Facilities
necessary to implement the Remedial Plan. Stockholders shall use commercially
reasonable efforts to undertake all activities that they conduct or coordinate
hereunder in a manner which does not unreasonably interfere with the day-to-day
operations of the Business.

(e) The Party undertaking principal management hereunder for any matter shall
manage the matter in good faith and in a responsible manner, and any activities
conducted in connection therewith shall be undertaken promptly and concluded
expeditiously using commercially reasonable efforts.

(f) The adequacy of any remedial action with respect to an Environmental Claim
hereunder shall be evaluated using the following criteria: Remedial action shall
be deemed adequate for purposes of satisfying the obligations hereunder to the
extent that it:

(i) Attains compliance in a cost-effective manner with any lawful Order or
directive of the applicable Governmental Body, subject to Stockholders’ right to
challenge or negotiate the appropriateness or scope of such order or directive
in good faith; and

(ii) Interferes to the least extent reasonably practicable with the operations
of the Business; provided that for purposes of this provision, a determination
of what is “reasonably practicable” shall include an evaluation of the relative
costs and benefits of proposed remedial actions. Remedial action shall not be
required to render the Facilities suitable for use beyond use as a scrap metal
processing facility, provided, however, that the remedial action shall meet all
lawful requirements imposed by the applicable Governmental Body.

(g) Neither Party shall contact any Governmental Body or third parties, other
than such Party’s own agents and representatives, regarding potential Liability
for an Environmental Claim without prior and reasonably prompt notice thereof to
the other Party, when reasonably possible within the available time constraints,
provided nothing herein shall require any delay in contacting any Governmental
Body or third party if such delay would violate any Environmental Law or Order
or materially disadvantage the Party making such contact. In connection with
Stockholders’ performance under §6.5 or either Party’s assumption of the defense
of the other Party of a third-party claim relating to environmental matters, the
Indemnifying Party shall promptly provide the Indemnified Party with any
material correspondence with Governmental Bodies and any test results, work
plans, reports, data and other material information relating thereto.

6.6 Mitigation. Each Party agrees to cooperate reasonably with the other Parties
to mitigate damages with respect to claims under this Agreement. The duty to
mitigate may include a timely removal, remediation, or response action or
settlement of a notice, claim or demands.

6.7 Determination of Adverse Consequences. The Parties shall make appropriate
adjustments for Tax benefits and insurance coverage in determining Adverse
Consequences for purposes of this §6, which adjustments shall be deemed to be
adjustments to the Purchase Price. For such purposes, Adverse Consequences shall
not include any Adverse Consequences that result from any changes in practices,
methods, or the manner of conducting business of the Company on or after the
Closing Date (including, without limitation, the treatment of items on tax
returns) that vary from the practices, methods, or manner of conducting the
Business prior to the Closing Date, except where such changes in practices,
methods, or the manner of conducting business are necessary, in the good faith
business judgment of the Company, to comply with applicable laws, including
changes in applicable laws.

6.8 Limitations on Indemnification.

(a) Limitations on Indemnification Obligations of Stockholders. Notwithstanding
any provision to the contrary contained herein, Stockholder will not be liable
for indemnification arising under this §6 for any Adverse Consequences of or to
Buyer or the Company unless (a) the amount of such Adverse Consequences exceeds,
in each case, $5,000 (each such Adverse Consequence in excess of $5,000 is
referred to in this §6.8 as an “Eligible Loss”), and (b) the aggregate amount of
Eligible Losses for which Stockholder would be liable exceeds $100,000, in which
case Stockholder will be liable for all Eligible Losses incurred by Buyer;
provided, however, that the maximum aggregate amount that Stockholders may be
required to pay for indemnification arising under this §6 in respect of all
claims by all Indemnified Parties for Losses is $17,500,000. Notwithstanding the
preceding sentence, neither the minimum nor maximum limits specified in this §6,
including the threshold for Eligible Losses, will apply to Adverse Consequences
resulting from the failure of Stockholders or the Company to pay any Taxes when
due or any other breach of Stockholders’ representations, warranties, covenants
and agreements with respect to Tax matters contained in this Agreement.
Stockholders shall have no liability for any indemnification hereunder unless
Buyer makes a written claim for indemnification against Stockholders by the
second (2nd) anniversary of the Closing Date or, solely with respect to claims
in connection with the representations and warranties set forth in §3.14, for a
period of time equal to ninety (90) days after the expiration of the statutory
period of limitations applicable to third-party claims with respect to the
matters that are the subject of the representations and warranties set forth
therein.

(b) Limitations on Indemnification Obligations of Buyer. Notwithstanding any
provision to the contrary contained herein, Buyer will not be liable for
indemnification arising under this §6 for any Adverse Consequences of or to
Stockholders unless (a) the amount of such Adverse Consequences exceeds, in each
case, an Eligible Loss, and (b) the aggregate amount of Eligible Losses for
which Buyer would be liable exceeds $100,000, in which case Buyer will be liable
for all Eligible Losses incurred by Stockholders; provided, however, that the
maximum aggregate amount that Buyer will be required to pay for indemnification
arising under this §6 in respect of all claims by all Indemnified Parties for
Losses is an amount equal to $17,500,000. Buyer shall have no liability for any
indemnification hereunder unless Stockholders make a written claim for
indemnification against Buyer by the second (2nd) anniversary of the Closing
Date.



7.   COVENANTS OF STOCKHOLDERS AND BUYER PRIOR TO THE CLOSING DATE

7.1 Covenants of Stockholders.

(a) Access and Investigation. Between the date of this Agreement and the Closing
Date, subject to pre-approval by Stockholders, Stockholders and their agents and
representatives shall, for Buyer’s review solely in connection with the
transactions contemplated under this Agreement, (i) afford Buyer’s agents,
representatives, financial and legal advisors, lenders, and prospective lenders
(collectively, “Buyer’s Advisors”) reasonable and appropriate access to the
Company’s employees, contracts, books and records, and other documents and data,
for review by Buyer and Buyer’s Advisors solely in connection with the
transactions contemplated under this Agreement; (ii) furnish Buyer’s Advisors
with copies of such contracts, books and records, and other existing documents
and data as Buyer may reasonably request; and (iii) furnish Buyer’s Advisors
with such reasonable and appropriate additional financial, operating, and other
data and information maintained by Stockholders or the Company in the Ordinary
Course of Business as Buyer may reasonably request. Buyer’s Advisors and
Stockholders shall coordinate such activities in a manner so as to eliminate or
reduce the disruption to the Company’s business resulting therefrom.

(b) Operation of the Business of the Company. Between the date of this Agreement
and the Closing Date, Stockholders shall cause the Company to:

(i) conduct its Business only in the Ordinary Course of Business and otherwise
refrain from any extraordinary transactions or significant deviations from past
practices without the written consent of Buyer, which consent shall not be
unreasonably withheld or delayed;

(ii) preserve intact the current business organization of the Company, keep
available the services of the current officers, employees, and agents of the
Company, and maintain the relations and good will with suppliers, customers,
landlords, creditors, employees, agents, and others having business
relationships with the Company; and

(iii) report periodically to Buyer concerning the status of the Business.

(c) Negative Covenant. Except as otherwise expressly permitted by this
Agreement, between the date of this Agreement and the Closing Date, Stockholders
shall not and shall not permit or suffer the Company to, without the prior
consent of Buyer, take any affirmative action, or fail to take any reasonable
action as a result of which any of the changes or events listed in §3.18 shall
occur.

(d) No Negotiation. Until such time, if any, as this Agreement is terminated
pursuant to §8, Stockholders shall not, and shall not permit or suffer the
Company to, directly or indirectly solicit, initiate, or encourage any inquiries
or proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of the
Business or Assets (other than in the Ordinary Course of Business), or any of
the Stock, or any merger, consolidation, business combination, or similar
transaction involving the Company. Stockholders shall immediately notify Buyer
regarding any contact between Stockholders and any other Person regarding any
such offer or proposal or any related inquiry of which Stockholders has
Knowledge.

(e) Reasonable Efforts. Between the date of this Agreement and the Closing Date,
Stockholders shall use commercially reasonable efforts in good faith to cause
the conditions to Closing set forth in this Agreement, as applicable to
Stockholders, to be satisfied.

7.2 Covenants of Buyer.

(a) Approvals of Governmental Bodies. As promptly as practicable after the date
of this Agreement, Buyer shall make all filings, if any, required by any
applicable laws, rules or regulations to be made by it to consummate the
transactions contemplated by this Agreement. Between the date of this Agreement
and the Closing Date, Buyer shall (i) cooperate with Stockholders with respect
to all filings that the Company or Stockholders are required by any applicable
law, rules or regulations to make in connection with the transactions
contemplated by this Agreement, and (ii) cooperate with Stockholders in
obtaining all consents, provided that this Agreement shall not require Buyer to
dispose of or make any change in any portion of its business or to incur any
other burden to obtain any governmental consent, license or other approval to
consummate the transactions contemplated by this Agreement.

(b) Reasonable Efforts. Between the date of this Agreement and the Closing Date,
Buyer shall use commercially reasonable efforts in good faith to cause the
conditions to Closing set forth in this Agreement, as applicable to Buyer, to be
satisfied.



8.   TERMINATION OF AGREEMENT

8.1 Termination ofAgreement. This Agreement may be terminated at any time prior
to Closing:

(a) by mutual written agreement between the Parties;

(b) by Buyer by giving written notice to Stockholders at any time prior to the
Closing (i) in the event Stockholders have breached any representation,
warranty, or covenant contained in this Agreement in any material respect, Buyer
has notified Stockholders of the breach, and the breach has continued without
cure for a period of fifteen (15) days after the notice of breach, or (ii) if
events occur which render compliance with one or more conditions to Closing set
forth in this Agreement impossible or materially harmful or injurious to Buyer
and such conditions are not waived by Buyer; provided that such events did not
result from any action or omission by Buyer which was reasonably within its
control and which it was not expressly permitted to take or omit by the terms of
this Agreement; and

(c) by Stockholders by giving written notice to Buyer at any time prior to the
Closing (i) in the event Buyer has breached any representation, warranty, or
covenant contained in this Agreement in any material respect, Stockholders have
notified Buyer of the breach, and the breach has continued without cure for a
period of fifteen (15) days after the notice of breach, or (ii) if events occur
which render compliance with one or more conditions to Closing set forth in this
Agreement impossible or materially harmful or injurious to Stockholders, and
such conditions are not waived by Stockholders; provided that such events did
not result from any action or omission by Stockholders which was reasonably
within its control and which it was not expressly permitted to take or omit by
the terms of this Agreement.

8.2 Effect of Termination. If either Buyer or Stockholders terminate this
Agreement as permitted by §8.1 above, all rights and obligations of the Parties
hereunder shall terminate without any liability of any Party to any other Party.
The provisions of §9.4 shall survive any termination hereof pursuant to this §8.

9. POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing.

9.1 Further Assurances, etc.. In case at any time after the Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties shall take such further action (including the execution and
delivery of such further instruments and documents) as the other Party
reasonably may request, at the sole cost and expense of the requesting Party
(unless the requesting Party is entitled to indemnification therefor under §6
above). Stockholders acknowledge and agree that from and after the Closing Buyer
shall be entitled to possession of all documents, books, records (including Tax
and personnel records), agreements, and data of any sort relating to the Company
(the “Business Records”) other than as excluded in the definition of Assets.
From and after the Closing Date Buyer agrees to provide Stockholders with
access, upon notice and at reasonable times, to records of the Company relating
to the Assets, including the Business Records of the Company transferred to
Buyer to the extent necessary to permit Stockholders to prepare their respective
tax returns and to respond to any governmental inquiry, litigation, prospective
litigation, threatened litigation, claims or other events.

9.2 Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any Proceeding, charge, claim, or demand in
connection with (i) any transaction contemplated under this Agreement or
(ii) any fact, situation, circumstance, status, condition, activity, practice,
plan, occurrence, event, incident, action, failure to act, or transaction on or
prior to the Closing Date involving the Company, the other Party shall cooperate
with the contesting or defending Party and its counsel in the contest or
defense, make available its personnel, and provide such testimony and access to
its books and records as shall be necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Party
(unless the contesting or defending Party is entitled to indemnification
therefor under §6 herein).

9.3 Transition. Stockholders shall not, without the consent of Buyer, take any
action that is designed or intended to have the effect of discouraging any
lessor, licensor, customer, supplier, or other business associate of
Stockholders or the Company or its Subsidiaries from maintaining the same
business relationships with Buyer after the Closing as it maintained with the
Company or its Subsidiaries prior to the Closing except for actions in the
Ordinary Course of Business designed or intended to protect the greater
interests of the Company and the Business. Stockholders shall refer all customer
inquiries relating to the Business to Buyer from and after the Closing.

9.4 Confidentiality. Stockholders shall treat and hold as confidential all of
the Confidential Information, refrain from using any of the Confidential
Information except in connection with this Agreement, and deliver promptly to
Buyer or destroy, at the request and option of Buyer, all tangible embodiments
(and all copies) of the Confidential Information which are in their possession.
In the event that any Stockholder is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, such Stockholder shall notify Buyer promptly of the
request or requirement so that Buyer may seek an appropriate protective order or
waive compliance with the provisions of this §9.4. If, in the absence of a
protective order or the receipt of a waiver hereunder, a Stockholder is, on the
advice of counsel, compelled to disclose any Confidential Information to any
tribunal or else stand liable for contempt, such Stockholder may disclose the
Confidential Information to the tribunal; provided, however, that such
Stockholder shall use commercially reasonable efforts to obtain, at the
reasonable request of Buyer, an Order or other assurance that confidential
treatment shall be accorded to such portion of the Confidential Information
required to be disclosed as Buyer shall designate.

9.5 Stub Taxes. Buyer shall file all Tax returns and reports for the Company
required to be filed in connection with the stub period ending on the Closing
Date within ninety (90) days of the Closing Date. Stockholders shall have the
right but not the obligation to review such Tax returns through the Stockholder
Representative prior to filing by providing notice to Buyer of their intent to
do so. Buyer shall cause the Company to pay promptly all Taxes indicated
thereunder to be due.

9.6 Arbitration. Any Party shall have the option of referring any dispute to
arbitration by written notice to the other Parties within thirty (30) calendar
days (or such longer period of time as may be agreed to by the parties)
following the giving of any notice of claim hereunder, or the initiation of
litigation by any Party against any other Party (the “Arbitration Referral
Period”). If the matter is referred to arbitration, each Party shall select an
arbitrator and the two so selected shall agree on a third arbitrator. The
arbitration shall be pursuant to the Rules of the American Arbitration
Association and shall be conducted in Newark, New Jersey. Judgment upon any
resulting arbitration award may be entered in any court of competent
jurisdiction. As part of such award, the arbitrators shall establish their fees
and expenses in connection therewith and allocate such fees and expenses between
the parties, who shall promptly pay their allocable shares. Any award shall be a
conclusive determination of the matter. If neither Party properly refers the
matter to arbitration prior to the expiration of the Arbitration Referral
Period, then the Parties shall be free to pursue such remedies as may be
available at law or in equity.

10. MISCELLANEOUS

10.1 Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its or any of its Affiliates’ publicly-traded securities
(in which case the disclosing Party shall use its commercially reasonable
efforts to advise the other Party in writing prior to making the disclosure
unless prohibited by applicable law or any listing or trading agreement
concerning its or any of its Affiliates’ publicly-traded securities).

10.2 Entire Agreement. This Agreement and the Schedules and Exhibits hereto,
which are incorporated herein and a part hereof, constitute the entire agreement
between the Parties and supersede any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

10.3 Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party; provided, however, that Buyer may (i) assign all but not
less than all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases such transferee shall agree
to be bound by all of the terms and conditions of this Agreement but Buyer
nonetheless shall remain responsible for the performance of all of its
obligations hereunder).

10.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

10.5 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

10.6 Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only if delivered as hereinafter provided, as follows:

      If to Buyer, to:   METALICO, INC.
 
  186 North Avenue East
Cranford, New Jersey 07016
Attention:Carlos E. Agüero
President
Telephone:(908) 497-9610
Fax: (908) 497-1097
Email: ceaguero@metalico.com
 
   
with a copy to:
  Metalico, Inc.
186 North Avenue East
Cranford, New Jersey 07016
Attention:General Counsel
Telephone:(908) 497-9610
Fax: (908) 497-1097
Email: asgraber@metalico.com
 
   
If to Stockholders, to:
  Robert Graifman
 
  Telephone:
 
  Fax :
 
  Email:
with a copy to:
  Andrew Fradkin, Esq.
 
  Telephone:
 
  Fax:
 
  Email:

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth. All notices, requests, demands, claims,
and other communications hereunder shall be in writing.

10.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New Jersey
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than the State
of New Jersey. In any court proceeding, each Party agrees to submit to the
jurisdiction of the courts of the State of New Jersey, Essex County, and/or the
United States District Court for the District of New Jersey. Each of each
Stockholder and Buyer hereby irrevocably waives to the fullest extent permitted
by law any objection which it may now have or hereafter have to the laying of
such venue and any claim that any such forum is an inconvenient forum.

10.8 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by Buyer and
Stockholders. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

10.9 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

10.10 Expenses. Except as otherwise indicated in this Agreement or agreed by the
Parties, each of the Parties shall bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated hereby.

10.11 No Third-Party Beneficiaries. Nothing contained in this Agreement shall be
construed to confer any benefit or standing to pursue any claim on any person
other than the Parties, and nothing contained in this section shall create any
third-party beneficiaries.

10.12 Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance.

10.13 Specific Performance. Each Party acknowledges and agrees that the other
Party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party agrees that the other Party shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court of the United States or
any state thereof having jurisdiction over the Parties and the matter, in
addition to any other remedy to which it may be entitled, at law or in equity.

10.14 Stockholder Representative.

(a) By execution of this Agreement, Stockholders appoint Robert Graifman to act
as the agent, representative and attorney-in-fact for each Stockholder for all
purposes and with respect to all matters arising under this Agreement (in such
capacity the “Stockholder Representative”). The powers and authority of the
Stockholder Representative shall include, but not be limited to, the power and
authority to give and accept notices as provided hereunder; initiate,
investigate, defend, compromise, arbitrate, settle, mediate, prosecute and
authorize payment of any and all indemnification claims pursuant to this
Agreement; pay from the Purchase Price any and all outstanding bank indebtedness
and advisory, accounting or legal fees and expenses incurred in connection with
the transactions contemplated herein; and to otherwise carry out the purposes
and intent of this Agreement.

(b) Buyer shall be able to rely conclusively on the instructions and decisions
of the Stockholder Representative as to the initiation, investigation, defense,
compromise, arbitration, mediation, prosecution or settlement of any
indemnification claim by Buyer pursuant to this Agreement or any other actions
required or permitted to be taken by the Stockholder Representative under this
Agreement, and no Party shall have any cause of action against Buyer for any
action taken by it in reliance upon the instructions or decisions of the
Stockholder Representative; nor shall any Party hereunder have any cause of
action against Buyer for any failure by the Stockholder Representative to
perform his obligations hereunder for any reason, whether deliberate,
inadvertent, due to negligence or otherwise.

(c) All actions, decisions and instructions of the Stockholder Representative in
connection with discharging his duties hereunder shall be conclusive and binding
on each Stockholder and no Stockholder shall have any cause of action against
the Stockholder Representative for any action taken, decision made, payment made
or instruction given, or omission to do any of the foregoing, by him under this
Agreement, except for fraud in connection with, or willful breach of, this
Agreement by the Stockholder Representative. In his capacity as the Stockholder
Representative, Robert Graifman will be acting for the convenience of
Stockholders, without compensation, and, in such capacity, he shall have no
duties or liabilities beyond those expressly assumed by him hereunder. The
Stockholder Representative shall be entitled to rely on any communication or
document that he believes to be genuine. Stockholders hereby indemnify and hold
harmless the Stockholder Representative against any liabilities resulting from
his role as Stockholder Representative by Stockholders, except to the extent
caused by or arising out of the Stockholder Representative’s gross negligence or
willful misconduct. In the event of the death, resignation or incapacity of
Robert Graifman, Andrew Fradkin shall serve as a successor stockholder
representative and he shall have all of the rights, powers and duties of the
Stockholder Representative set out herein.

2

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

Buyer:

METALICO, INC.

By:
Carlos E. Agüero
President and Chief Executive Officer


Stockholders:

ROBERT GRAIFMAN

WALTER GREENBLATT

ANDREW FRADKIN

MARILYN KOTCHEK

KURT ELLIS

SCOTT SPECTOR

GERALD SMITH

BRUCE ROGOVE

DAVID JOHNSTON

LOUIS CHERICHELLA

STUART LIPKIN

EZRA ANGRIST

JOHN SLAVITT

COREY HOROWITZ

3